— In a *730proceeding pursuant to CPLR article 78 in the nature of mandamus to compel Gary Vegliante, in his capacity as Mayor of the Incorporated Village of Westhampton Dunes and the Incorporated Village of Westhampton Dunes respondents to provide, inter alia, the names, salaries, and civil service classification of employees of the Incorporated Village of Westhampton Dunes pursuant to the Freedom of Information Law (see Public Officers Law art 6), the appeal is from an order of the Supreme Court, Suffolk County (Tanenbaum, J.), entered July 3, 2002, which denied the motion of Gary Vegliante, in his capacity as Mayor of the Incorporated Village of Westhampton Dunes and the Incorporated Village of Westhampton Dunes to dismiss the petition and granted the petitioners’ cross motion for leave to amend the petition.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed, as no appeal lies as of right from an intermediate order in a proceeding pursuant to CPLR article 78 (see CPLR 5701 [b] [1]), and, in any event, any possibility of taking a direct appeal therefrom terminated with the entry of judgment in the proceeding (see Matter of Aho, 39 NY2d 241, 248 [1976]). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501 [a] [1]; Matter of Charters v Vegliante, 2 AD3d 730 [2003] [ decided herewith]). Santucci, J.P., McGinity, Schmidt and Adams, JJ., concur.